Framework decision on combating racism and xenophobia (debate)
The next item is the report by Martine Roure, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a European Parliament recommendation to the Council concerning the progress of the negotiations on the framework decision on action to combat racism and xenophobia.
rapporteur. - (FR) Mr President, the European Union is based on humanist values, of tolerance, multiculturalism and protection of fundamental rights. We share strong values that should be protected. The fight against racism and xenophobia is one of our priorities, but we must bear in mind Article 10 of the Charter of Fundamental Rights, which is devoted to freedom of thought, conscience and religion while respecting the inalienable right to freedom of expression, in accordance with Article 11 of this same Charter.
The Commission presented a proposal for a Framework Decision on racism and xenophobia in November 2001, in order to bring closer together the legislative provisions of Member States in relation to racist and xenophobic offences and to fight more effectively against racism and xenophobia in Europe. Until now, and despite an initial opinion issued by the European Parliament in July 2002, this Framework Decision has been at a standstill. In spite of the efforts of several Presidencies, Member States have still not been able to reach an agreement on the definition of punishable behaviour and the level of corresponding penalties to be imposed. It is, therefore, absolutely essential to have a European instrument that makes it possible to combat racism and xenophobia.
Recent statistics show that racism and intolerance are on the increase. The growth in extreme right-wing parties in Europe and, unfortunately, within our own Parliament, obliges us to strongly condemn any speech that incites hatred. This Framework Decision obliges us, however, to find a fair balance between freedom of expression and sanctions for offensive behaviour. The freedom to mock and criticise certain excesses, be they political or religious, are necessary in all democracies.
The European Council has finally come to an agreement on this subject and we are pleased about this. Indeed, the European Union must spread a strong political message to fight against public expressions of racism or hatred. We cannot allow ourselves to fail again on a text that is symbolic for the European Union. I should like to thank the German Presidency for this strong message, which confirms that Europe is not just a great market, but is working for the defence of the fundamental rights of all European citizens. This new compromise is the fruit of long and difficult negotiations and we are aware that, of necessity, it has its weaknesses.
Nonetheless, I want this political compromise to constitute a minimum level of harmonisation that will allow Member States to go further in future, and I am particularly pleased by the addition of a review clause which will make it possible to achieve a higher level of harmonisation in future years. Having said that, in order to compensate for these weaknesses, I call on the Commission to present in parallel a proposal for a directive on the fight against all the forms of discrimination listed in Article 13 of the Treaty, in order to strengthen European legislation in this area. I know, in fact, that Mr Špidla is working towards this, I think. I hope that we shall soon have a proposal for a directive.
Finally, this political agreement on the framework decision has brought about substantial changes in the text in comparison with the Commission's first proposal on which Parliament gave its opinion. Consequently, Parliament should be consulted again in the next few weeks. We will issue our opinion quickly, you can be sure of that, because we have all worked hard for several months. We are all set.
This instrument is absolutely necessary for us to live in a world at peace, in which everyone is respected with their differences, beliefs and ways of life. This instrument is essential if we are to put an end to hatred and racism in a united and fraternal Europe.
Mr President, ladies and gentlemen, I would like to thank Mrs Roure for her speech and for her report. The political agreement reached at the Council last April, after five years of negotiations, was certainly highly significant.
This agreement, albeit on a less ambitious version of the framework decision than the Commission's original proposal, in fact ensures that from the moment the framework decision enters into force and is transposed in each Member State, there will no longer be any safe haven in Europe for those who incite racial hatred, racism and xenophobia. This represents a political success.
I appreciate that the text of the framework decision contains penal provisions that could have been much harsher. I would have preferred stricter legislation. However, as the rapporteur has just said, we had to accept a compromise because, it being a framework decision, the principle of unanimity meant that we could not set our sights as high as we would have liked to.
Nevertheless, for the first time we have a common rule, stipulating that behaviour inciting hatred or discrimination based on race, skin colour or religion must be punished with criminal sanctions in all Member States. Consider how important it is to punish behaviour inciting anti-Semitic or Islamophobic hatred at a time in which we are talking about integrating immigrants from outside the European Union into our communities.
One of the main issues has certainly been to find the balance between criminal punishment for such behaviour, which is not free expression of thought but concrete incitement to commit violent acts and must be punished as such, and due respect for freedom of expression. We have worked hard on this aspect and I believe that the final result is satisfactory.
The measure is not intended to punish ideas, but behaviour inciting other people to commit criminal acts, to attack, to wound, to kill and to commit real acts of violence. All this has absolutely nothing do with freedom of thought. We are not punishing ideas, but those who, on the basis of a mistaken, if legitimate, idea, move from this idea to behaviour inciting others to attack and to commit criminal acts. This is the boundary between freedom of expression of thought, which must be safeguarded, and concrete incitement to violence.
This is why I believe this decision to be significant. It is for this reason that we have established the principle - which is highlighted in Mrs Roure's report - by which a racist motive shall be considered an aggravating circumstance in all offences. If an ordinary offence involving physical violence is committed for racist motives, it must be more severely punished, since not only incitement as such, but also racist motives, make a given offence more serious than the act itself.
This is an important principle, and I believe that the fact that all 27 Member States have accepted it unanimously puts the European Union in a better position to uphold this key value listed in the Charter of Fundamental Rights.
on behalf of the PPE-DE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, I wish first of all to apologise for Mrs Esteves, shadow rapporteur for my group, who unfortunately will not be able to take part in this debate.
I thank Mrs Roure for her work, her application and her perseverance because, yes, perseverance was needed to keep on demanding that the Council reach an extremely necessary agreement. More than five years of negotiation to reach a proposal for a framework decision on racism and xenophobia: is it really reasonable to have stalled for so long measures that are so fundamental to the lives of our fellow citizens?
I should like also to warmly thank the German Presidency for succeeding in breaking the deadlock on this text. The European Union is founded on communities with values, universal values of human dignity, freedom, equality and solidarity. By uniting, we have all decided to share those values.
Ladies and gentlemen, declarations of good intentions are not much use, if they are not followed up with strong actions. That is why it was necessary to act, to act practically, so that intolerance, in all its forms, should no longer poison our continent. Harmonisation of the legislation of Member States in relation to offences of a racist nature was vital. Henceforth, every Member State will have to make it an imprisonable offence to publicly justify, deny or crudely trivialise crimes of genocide, crimes against humanity and war crimes, and I am satisfied about that.
Nonetheless, I will not hide from you that my satisfaction is not absolute: yes, the adoption of this text sends a strong signal, especially in this European Year of Equal Opportunities, but I am afraid that its added value may be minimal. In fact derogations are anticipated and flexibility accepted. Therefore, behaviour will be penalised only if it could incite to violence or hatred towards a group of people. How, then, is it tolerable for a revisionist to be able to express his views in some European countries in the name of freedom of expression? Freedom of expression stops when the rights of others are flouted. I completely understand that there are different cultural and legal traditions in our Member States, but the fight against racism must not be the subject of any compromise. Tolerating certain expressions of hatred is, in actual fact, accepting them.
Ladies and gentlemen, as elected representatives, we shall have to be clear and condemn forcibly these acts of violence. We must remain vigilant because our fight in defence of human rights and for respect for the Charter of Fundamental Rights is far from over. I ask you, tomorrow, to vote very broadly in favour of this text. This battle is ours. It is an honour to our European democracies and an honour to our Parliament.
on behalf of the PSE Group. - (NL) Mr President, I am not only indebted to Mrs Roure for her report, it also receives my unqualified support. Racism is a persistent and growing problem in European societies. This is why more and better instruments are needed to address it, including at European level, should this prove necessary. As racism knows no boundaries, neither should measures to address it therefore.
Last year, my resolution on racism in football met with overwhelming support in this House, and I hope that this will also be the case for Mrs Roure's report tomorrow.
In the resolution on football, we called for a tougher approach, but a European stand on racism should not confine itself to football alone. Europe must promote the safeguarding of equal treatment for all its citizens. This is why proper education is needed, as is Europe's active commitment in favour of social inclusion in a bid to isolate those advocating racism and xenophobia and to strive towards a tolerant and diverse society.
I am pleased that hate crimes are being highlighted in particular in Mrs Roure's report. I also endorse the appeal not to introduce a hierarchy among the different grounds for discrimination. All forms of discrimination, including Islamophobia therefore, should be addressed in the same tough way.
The report mentions 9 million victims of racism and xenophobia. This is probably an accurate figure, but as I see it, 494 million citizens are the victims of racism, because if racism goes unpunished, then this has a damaging effect on society as a whole. Europe is there for everyone, and we should, above all, keep it this way.
on behalf of the ALDE Group. - Mr President, first of all I would like to pay my compliments to Martine Roure, who has once again done a great job. I would also like to commend the German Presidency for having secured this deal, but again I note with deep regret that the Council is absent during this important debate.
However, I am very happy that this legal instrument has finally been adopted. It is long awaited and very welcome, but now much depends on whether and how it will be used in practice, because a legal instrument making hate crimes a criminal offence is only the last resort. A legal instrument will not eliminate racism. Only our own attitude and our own mentality can do that, and we need much more than just this framework decision.
We need to promote equality, respect and tolerance, and that should be more than just words. Each of us has a responsibility in Europe. Legislation is not enough and we should lead by example. I very much concur with Mr Gaubert, who made reference to statements by people in public. That does not just apply to the average citizen but, even more so, to prominent politicians and religious leaders - in short, opinion leaders. It is therefore regrettable that even prominent people in Europe have recently made statements that incite hatred and violence. They contribute to a climate of intolerance and hatred. I refer, for example, to the President of one of the Member States, who made very denigrating remarks about Roma people. It is unacceptable and I think that Parliament at least should speak out against such unacceptable statements.
I am also referring to a Member of this House, Mr Giertych, who issued an anti-Semitic leaflet. Fortunately we reacted very strongly to that. I am also thinking of Mr Wilders in my own country, who made the most outrageous remarks in a debate yesterday, to which nobody reacted. That is another problem: we allow these extremists to set the political agenda. Even the mainstream parties have adapted their language to the language spoken by extremists. So we should look very carefully at our own statements and our own behaviour.
Finally, I very much agree with the call for the legislation to be extended to cover other groups, because we all know that hatred and violence against homosexuals is rampant in Europe, even in my own country, unfortunately, as it is against women. Sometimes we tend to forget that, but there are many statements that somehow seem to make violence against women acceptable. The next step should be to create a legal instrument that condemns incitement to hatred and violence against all groups of society.
on behalf of the Verts/ALE Group. - Mr President, I would like to thank the rapporteur for her commitment on this ongoing dossier, which should have been on the statute books before now. As others have said, we also think that action is important.
Last year, we saw a rise in anti-Semitic and anti-Muslim hate crimes in many parts of the European Union, or at least those parts which record such crimes effectively. As others have said, it is the European Year of Equal Opportunities for All and many of our citizens, residents and visitors still face discrimination and hate crimes simply because of the colour of their skin, their beliefs or because they have committed the perceived crime of being foreign. The Director of Human Rights First stated that 'victimising one member of a particular group threatens all members of that group and causes immeasurable harm to society at large'.
My group sees this framework decision as a complement to existing legislation, but we also want to see existing legislation fully implemented. We support the call to be reconsulted on this dossier, and we have some concerns, for example that provisions for mutual assistance between Member States have been removed, which may make it more difficult to combat cross-border racism. We know that there is significant international organisation, for example, among groups based on despicable concepts of racial supremacy.
We have co-signed the constructive amendments to this report. Other amendments represent to us part of the problem, but we look to the Council for constructive and forceful action in conjunction with Parliament.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I would like to thank Mrs Roure for her persistent work with the Council in putting together this framework decision. It has taken a long time, but we can say that we have at last reached an important milestone.
It is quite right that we should combat racism and xenophobia with legal instruments, but I think that above all we must implement widespread cultural action. I believe that this Parliament also has the means to initiate an effective information campaign in Member States, to ensure that this framework decision can be organised into a great cultural battle of ideas.
I believe that it is necessary to fight against racism and xenophobia, because the data provided by the European Monitoring Centre are alarming. There are increasing reports of racist and xenophobic behaviour, and it is my belief that we must tackle those who frequently attempt to incite racial and religious hatred. This can be achieved primarily through the media, which are all too often used to communicate messages that are highly dangerous for society.
I believe that the initiative adopted by the Council, but above all the work carried out by Mrs Roure in this Parliament, will serve as an effective tool for the political efforts and for continuing this work. As Mr Frattini has said, we need to establish the limits within which there is a balance between freedom of expression and the fight against racism and xenophobia. I believe that this is vital and that we need to implement strong political measures and important cultural action.
(LT) Mr President, Commissioner, colleagues, in the Berlin Declaration adopted on 25 March this year it is stated: 'European integration has shown that we have learned from our history full of bloody conflicts and suffering'. I believe this is so, and one proof thereof is the document we are considering today.
The basic resolution defines the following as crimes: fomenting hatred and violence, public endorsement of genocidal crimes, crimes against humanity and war crimes, and refusal to acknowledge these crimes or immense trivialisation of these crimes. The basic resolution limits itself to crimes perpetrated on the basis of race, skin colour, religion, ancestry, or national or ethnic origin. However, it does not deal with similar crimes committed for other reasons, such as hate and violence against certain people because of their political beliefs, or their affiliation with a certain social group, or the social situation of groups of individuals - for example, the crimes perpetrated by totalitarian régimes.
I think the time is coming for a supplementary document which could deal with fomenting hatred and violence, public endorsement of genocidal crimes, crimes against humanity and war crimes directed against groups of individuals defined by criteria other than race, skin colour, religion, ancestry, or national or ethnic origin, which I have already mentioned. Such a document might address, for example, social situation or political beliefs, refusal to acknowledge these crimes, or trivialisation of these crimes. Criminal responsibility could be laid down in these instances.
The European Commission's initiative in fostering public discussion at the European level of genocidal crimes, crimes against humanity, and war crimes perpetrated by totalitarian régimes and those who endorse them, grossly distort them or diminish them, is welcome and worthy of support. On the basis of these discussions, after two or three years it should be possible to submit another proposal concerning a fundamental resolution on these crimes.
(LT) Mr President, I congratulate the author of the report, Martine Roure, on her courage, and extra loud praise goes to Germany, which has proclaimed adoption of a resolution on the fight against racism and xenophobia to be a priority of its presidency.
The idea of the European Union is based on tolerance, trust and peaceful coexistence of nations. Unfortunately, in recent times the number of racist and xenophobic attacks is not diminishing; instead it is getting close to 10 million per annum. Racist, xenophobic and anti-Semitic elements are being used not just by extremist parties - even the apparently more stable mass-membership parties and their leaders do not shy away from them. Even in this Chamber and in some national parliaments it is not uncommon to hear speeches steeped in extreme nationalism and xenophobia.
I agree with the rapporteur that in a culture based on rights and freedoms, criminal law is the last resort to be used desirably as little as possible. However, it is inevitable that penal policy will have to be used to tighten up this area. I fully support Commissioner Frattini's opinion that a racist motive in a crime should mean an increased penalty for that crime.
No less a priority is education, likewise dialogue between different religions and cultures, and a measured and thoughtful look at the past. Even when people are feeling their most tolerant, if discussions start about whose tragedy is the greatest and whose pain hurts the most, this is the road to the trampling of tolerance and lack of trust in one another.
For the new countries of the European Union the issue of restoring historical justice is particularly sensitive. The time is coming for an attempt to reconcile the attitudes of old EU members and the new countries to the tragedies and painful events of the 20th century. This needs to be done without some parties feeling a monopoly on morality, able to force their opinion on other nations. The most important aim is not to exacerbate, but to heal wounds, to learn from history and to block the path for any rebirth of racism and xenophobia.
Mr President, whether it is the increase of Islamophobia or the sharp rise in anti-Semitic attacks, intolerance in Europe is on the rise. It is long overdue and more important than ever for the EU to remain firm by adopting legislation to counteract these worrying phenomena. This text does not, in itself, constitute the concrete action needed to address the persistent problems of racism and xenophobia in Europe today. It could be stronger by using the International Convention on the elimination of all forms of racial discrimination as a benchmark.
Secondly, this legislation must reaffirm Europe's commitment to our core values of respect for diversity and intolerance of discrimination, a commitment that must amount to so much more than the sum of the political compromises of the Council's text. In the current political climate, where support for right-wing extremism across Europe has brought racism into the mainstream, moderates must use this legislation and the dialogue that will surround its implementation to take back ownership of the diversity debate. We must rebuild the bonds of trust between divided communities and we must ensure that feelings of alienation are replaced with a much-needed sense of security.
(PT) Mr President, Mr Frattini, ladies and gentlemen, first, I am delighted to say that I share Mr Gaubert's kind words for Mrs Roure. She is an MEP to whose outstanding work we have become accustomed, and she has once again proved this and, as Mr Catania correctly pointed out, her tenacity.
Crimes of a racist nature continue to be a constant, persistent problem in all Member States. The first step must always be that of prevention. It is necessary to try to prevent racism and xenophobia by means of a policy of education as early as possible and by means of political and social discourse aimed at preventing the dissemination of hate and the promotion of xenophobia and racism.
The figures from the European Monitoring Centre on Racism and Xenophobia confront us with this reality in the EU. Whilst it is important to recognise, in legal terms, that the Member States have legal provisions at their disposal, it is also necessary to point out that there are major differences between these provisions, and that harmonisation needs to take place. This framework decision is therefore welcome insofar as it comprises a certain level of harmonisation of the Member States' criminal law and improved mutual assistance in combating racism and xenophobia.
With this initiative, Parliament has presented its recommendations and adopted its positions on an issue on which - let us not forget - it has been much more consistent than the Council.
(LT) Mr President, ladies and gentlemen, Nazism and communism are two banks of one river. Nazism has been studied in detail by academics and politicians; it is well known and condemned by the international community. Germany itself has contributed to this process, understanding and acknowledging its historical mistakes.
We know little about the other bank of the worst crimes of the past century - communism. It is hardly discussed; therefore, its crimes against humanity have not yet been acknowledged on a global scale. About 20 million people died during the Nazi period and the Holocaust; but 100 million people of various nationalities became the victims of communism.
I support the Council's basic resolution and the declaration adopted with the basic resolution, in which the Council condemns the crimes committed by totalitarian régimes.
I invite Member States to continue the work of exposing the crimes committed by communist régimes, assessing them appropriately and supplementing the basic resolution. I invite the European Parliament to initiate discussions about the crimes of communism and to make its own input by acknowledging communism to be a crime against humanity.
Mr President, I should like to congratulate the rapporteur, Mrs Roure, for her excellent report on this important but, it seems, highly controversial subject. It is important since it is estimated that millions of people fall victim to racist crime each year. It is controversial since it involves striking a balance between effective action to combat racism and xenophobia on one hand and respect for freedom of expression on the other.
In fact, the subject apparently seems to be so controversial that the text currently under discussion has been the product of several years of negotiations. This of course begs the question, was it strictly necessary that so much time was and still is spent before arriving at a suitable solution? Let us think of the millions of people who have suffered as a result of this serious time lag. Is the reason for this extreme delay purely technical politics, or even negligent indifference? Or is there some underlying attempt not to proceed speedily as some influential political forces are not so favourable to such action and are themselves bordering on being racist and xenophobic?
Perhaps the Commissioner can reassure that the latter is not the case at all and that my fears are utterly unfounded.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142 of the Rules of Procedure)
in writing. - I have become increasingly concerned by the rise of racism and xenophobia across the EU, both in new Member States and established Member States. In a Union which has the free movement of people as a central pillar, this is doubtless an issue which requires Community action. Indeed, initiatives like the European Year of Equal Opportunities, which we are currently in, are key to spreading best practise in eradicating discrimination. It is important that these efforts are redoubled in order to counter the rise in Islamophobia, Anti-Semitism and discrimination against other minority groups, especially those from new Member States. We, as a House, and all of the European Union institutions and Member States must do our utmost to rid Europe of the scourge of racism and xenophobia, and make clear that it will not be tolerated.